DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pgs. 6-7, with respect to the Claim Objection of claims 5 and 7 have been fully considered and are persuasive.  The objection has been withdrawn in view of the cancellation of claim 7. 
Applicant’s arguments and amendments, see pg. 7, with respect to the Rejections Under 35 U.S.C. § 112 of claims 1-13 have been fully considered and are persuasive. The rejection of the claims has been withdrawn in view of amendment. 
Applicant’s arguments, see pgs. 7-10, with respect to the Rejections Under 35 U.S.C. § 103 of claims 1, 5, 7-8, 10-11, and 13 by Chang et al. (“Comparison of Shear-Wave and Strain Ultrasound Elastography in the Differentiation of Benign and Malignant Breast Lesions”) in view of Lee et al. (US 2016/0249883), and Tanigawa (CN 10252559, whereupon US 2012/0133663 is relied on as a US equivalent) as evidenced by and Radiology Key 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “a first expression F value = VS x [F1]+IQR x [F2]+… +strain mean value x [Fm]+strain standard deviation x [Fm+1]+… +ALT x [Fn]+AST x [Fn+1]+yGTP x [Fn+2]+ …+age x [Fh]+abdominal circumference x [Fh+1]+BMI x [Fh+2]” and “a second expression A value = VS x [A1]+IQR x [A2]+… +strain mean value x [Am]+strain standard deviation x [Am+1]+… +ALT x [An]+AST x [An+1]+yGTP x [An+2]+ …+age x [Ah]+abdominal circumference x [Ah+1]+BMI x [Ah+2]”. However, the specification does not provide sufficient details to convey to one of ordinary skill in the art how to develop the expressions without undue experimentation. In 1], [F2], [Fm], [Fm+1], [Fn], [Fn+1], [Fn+2], [Fh], [Fh+1], [Fh+2]... and [A1], [A2], [Am], [Am+1], [An], [An+1], [An+2], [Ah], [Ah+1], [Ah+2]... are determined, how the values between [Fx] and [Ax] differ between the two expressions which are otherwise identical for all other variables, or how [F1] differs from [F2], [Fm], [Fm+1], etc. and how [A1] differs from [A2], [Am], [Am+1], etc. (what do the subscripts indicate). In other words, the applicant has not disclosed sufficient detail on the specifications of the variables in the first expression F value and second expression A value for determining a fibrosis and inflammation, and undue experimentation on the part of a person skilled in the art would be required to effectively make/use the invention. 
The following is an analysis of the undue experimentation factors, as established in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) and set forth in MPEP § 2164.01(a):
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

The nature of the invention (B) combines elasticity measurements, bio-chemical blood components, and other subject information (age, body mass index, abdominal circumference) to generate fibrosis and inflammation diagnoses, with few details describing their mathematical combination beyond the recitation of the expressions as in the claims and the definition of the variables and coefficients in paragraphs [0086] – [0090] (paragraphs numbered as in Applicant’s pre-grant publication US 2019/0183461).
Regarding the amount of direction provided by the inventor (F), no indication is provided of coefficient values for each variable in the determination of fibrosis score F or inflammation score A. Thus one of ordinary skill in the art would not be apprised of the scaling factor of each of the ten variables in the overall expressions and how they would be different for diagnosing fibrosis or inflammation. 
With regard to (H), the quantity of undue experimentation needed to make or use the invention based on the content of the disclosure is high since there is no indication for the weight each variable plays in determining fibrosis or inflammation from the details for the specification, nor how each variable would be weighted differently in determining a fibrosis or inflammation score. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the “a first expression F value = VS x [F1]+IQR x [F2]+… +strain mean value x [Fm]+strain standard deviation x [Fm+1]+… +ALT x [Fn]+AST x [Fn+1]+yGTP x [Fn+2]+ …+age x [Fh]+abdominal circumference x [Fh+1]+BMI x [Fh+2]” and “a second expression A value = VS x [A1]+IQR x [A2]+… +strain mean value x [Am]+strain standard deviation x [Am+1]+… +ALT x [An]+AST x [An+1]+yGTP x [An+2]+ …+age x [Ah]+abdominal circumference x [Ah+1]+BMI x [Ah+2]”. However, it is unclear what values are intended for each of the coefficients [Fx] and [Ax], how each [F] differs from each other [F] coefficient, how each [A] differs from each other [A] coefficient, and how the [F] coefficients differ from the [A] coefficients provided in otherwise identical expressions. Applicant has not disclosed information related to the coefficients [F1], [F2], [Fm], [Fm+1], [Fn], [Fn+1], [Fn+2], [Fh], [Fh+1], [Fh+2]... and [A1], [A2], [Am], [Am+1], [An], [An+1], [An+2], [Ah], [Ah+1], [Ah+2]… For these reasons, claim 14 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Comparison of Shear-Wave and Strain Ultrasound Elastography in the Differentiation of Benign and Malignant Breast Lesions”) in view of Zhao et al. (US 2016/0262706),  Tanigawa (CN 10252559, of which US 2012/0133663 is relied upon for citation purposes as a US equivalent), Lee et al. (US 2016/0249883), and Wang et al. (US 20140170741, as cited by Applicant) as evidenced by Radiology Key (“Combination of Shear Wave and Strain Elastography”). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Chang teaches an ultrasonic diagnostic device comprising a first processor configured to perform elasticity measurement according to a first method and elasticity measurement according to a second method based on data obtained by transmission/reception of an ultrasonic wave: “Conventional B-mode ultrasound and strain elastography images were obtained using a scanner (EUB-8500, Hitachi Medical) with a 6- to 14-MHz linear transducer, and shear-wave elastography images were obtained using an ultrasound system (Aixplorer, SuperSonic Imagine) with a 7.5- to 15-MHz linear transducer” (first paragraph of ‘Ultrasound Examinations’ section, pg. W348). The EUB-8500 and Aixplorer each constitute an ultrasonic diagnostic device for performing elasticity measurement by strain elastography (i.e., a first method) and shear wave elastography (i.e., a second method). Obtaining ultrasonic data by transmission/reception of an ultrasonic wave is inherent to ultrasonic diagnostic devices. 
Chang also teaches (1) wherein the first processor performs the elasticity measurement according to the first method based on data in the first region of interest in the elasticity measurement according to the first method, and (2) wherein the first processor performs the elasticity measurement according to the second method based on data in the second region of interest in the elasticity measurement according to the second method after the elasticity measurement according to the first method. First, “evaluation of elasticity score on strain elastography was performed by the radiologists at the same time when elasticity images were obtained” wherein “elasticity scores on strain elastography (on a 5-point scale) were prospectively assigned when the images were obtained, according to the degree of strain in the hypoechoic lesion and without histologic information” inherently in the region of interest applied previously (first paragraph on page W349). Second, “Quantitative elasticity values on shear-wave elastography were measured…at the area that showed maximum stiffness in the lesion on a color map provided by the shear-wave elastography system,” wherein “the mean elasticity value in terms of the Young modulus (in kilopascals) and SD were measured and recorded in all cases by using a 2-mm2 region of interest placed by a radiologist on the stiffest portion of the lesion, including immediately adjacent stiff tissue or halo” (last paragraph on page W348). Further, with respect to performing the elasticity measurement according to the second method (i.e., shear wave elastography), Chang also teaches its occurrence after the elasticity measurement according to the first method: “After B-mode ultrasound, strain elastography images were acquired first, and then shear-wave elastography images were obtained by the same radiologist in the same imaging plane, without changing the position of the patient” (first paragraph of the ‘Ultrasound Examinations’ section pg. W348), wherein “evaluation of elasticity score on strain elastography was performed by the radiologist at the same time when elasticity images were obtained” (first paragraph on pg. W349). Therefore, strain elastography measurement is performed before the shear wave elastography measurement.  
Further, Chang teaches a second processor configured to set a first region of interest corresponding to the elasticity measurement according to the first method and a second region of interest corresponding to the elasticity measurement according to the second method in the last two paragraphs of the ‘Ultrasound Examinations’ section on page W348: For shear-wave elastography, “the size of each region of interest box was 2.5 × 1.5 cm by default, with a maximal size of 3 × 2.5 cm,” while for strain elastography, “the top of the region of interest on elastography images was set to include the subcutaneous fat, and the bottom of the region of interest was set to include the pectoral muscle.” Given the interpretation of the region of interest setting unit as described for the 112(f) analysis above, the EUB-8500 and Aixplorer systems utilized by Chang meet the requirement of “a CPU, a processor or a memory and software (program) to prescribe the operation of the CPU, the processor or the like” (applicant specification [0031]). 
Chang further teaches a third processor configured to form a first display image corresponding to the elasticity measurement according to the first method and a second display image corresponding to the elasticity measurement according to the second method as indicated by the plurality of strain elastography images (Figs. 2B (left), 3B (left), and 4B (left)) and shear wave elastography images (Figs. 2A (top), 3A (top), and 4A (top)) including their respective regions of interest. As for the interpretation of the region of interest setting unit, the display image forming unit as described by the applicant’s specification in [0031] includes the image forming capabilities of the EUB-8500 and Aixplorer systems to form a first display image according to the first method based on data in the first region of interest and a second display image according to the second method. 
Chang further teaches forming a first marker corresponding to a first region of interest and a second marker corresponding to a second region of interest. Under the broadest reasonable interpretation, the claim language is understood such that after the first method of performing 
However, in regard to the first processor, Chang does not teach wherein the first processor specifies a measurement value from the elasticity measurement according to the second method as satisfying a rejection condition. It is noted that the second method corresponds to shear wave elastography as previously stated via Chang (last paragraph on page W348). Zhang is relied on instead as it share a technical field with the instant application by disclosing “systems and methods for measuring shear wave speed in a medium” ([0003]). Specifically, Zhao teaches “filtering out the low spatial frequency (k) values for the propagating waves…by setting a lower limit on the values of kl for each frequency fc such that speeds above c=fc/kl (i.e., kr<kl) are eliminated. Similarly, an upper limit of ku can be set for each frequency fc such that waves with speed below c=fc/ku (i.e., kr>ku) are eliminated” ([0053]). Thus a lower or upper rejection condition may be set to eliminate low or high propagation speeds, respectively, which correspond to a measurement value from the elasticity measurement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of Chang with the filtering of Zhao in order to “reduce the effects of the out-of-plane shear waves that are measured as waves with a high biased speed” or “remove false ‘wave motions’ caused by body motion or other unwanted interference during shear wave data acquisitions” (Zhao [0053]). 
second processor, Chang, nor its modification with Zhao, does not teach wherein the second processor has an interlocking setting function of changing a setting position of the first region of interest and the second region of interest in accordance with change of the setting position of the other region of interest, wherein the setting position is changed before determining the elasticity measurement according to the first method. Instead, Tanigawa is relied upon, which teaches a medical display apparatus for displaying elastic images of biological tissue, sharing a technical field of invention with the instant application. 
Tanigawa specifically discloses that “the display image control unit 66 allows the display unit 7 to display medical images G1, G2 and G3 as shown in Fig. 5,” wherein “the medical image G1 includes a B-mode image BG, the medical image G2 includes a combined image of a B-mode image BG and an ultrasound elastic image UEG, and the medical image G3 includes a combined image of an MRI elastic image MEG and the ultrasound elastic image UEG” ([0056]). Further, “the ultrasound elastic image UEG is displayed within the region of interest R1 set to the B-mode image BG and the region of interest R2 set to the MRI elastic image MEG,” wherein “R1 and R2 are set so as to take the same position and range in the biological tissue. The regions of interest R1 and R2 are set by allowing the operator to manipulate the operation unit 8” and such that “when either one of the regions of interest R1 and R2 is set, the other thereof is set to the same position at its set position and biological tissue. When the region of interest R1 is set at the B-mode image BG, for example, the region of interest R2 is set to the MRI elastic image MG so as to take the same position at the position to which the region of interest R1 is set and the biological tissue.” While Tanigawa discloses an MRI elastic image MEG as “an embodiment of second elasticity display data” ([0055]), the association between the regions of interest R1 and R2 is applicable to elastic images of biological tissue wherein both images are obtained via first or second method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang with the display image control unit 66 of Tanigawa in order to obtain complementary data from different elastography imaging data at the same ROI in a biological tissue (Radiology Key).
Further, the modification of Chang does not teach the claim element wherein the third processor forms a display image including the first display image and the second display image, forms a first marker corresponding to the first region of interest in the first display image, and forms a second marker corresponding to the second region of interest in the second display image, in the elasticity measurement according to the first method (bolded text not taught), not precluding according to the second method, since “two elastography ultrasound units were installed in the same room” (first paragraph of ‘Ultrasound Examinations’ section, pg. W348) having separate display units.
Lee discloses an analogous ultrasound image processing method and apparatus to the instant application for generating an elasticity image based on strain and shear modulus calculations. Lee specifically teaches in paragraph [0080] that “the display unit 230 may display the shear modulus image and the strain image simultaneously on a screen.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
 Chang, nor its modification with Lee or Tanigawa, also does not teach a fourth processor, different from the first processor, the second processor, and the third processor, configured to calculate a first score value and a second score value, and obtain, based on the first score value, the second score value, and blood data derived from detected components in a blood sample of a living body, a diagnostic result of a tissue in the living body and wherein the first score value is a factor related to a first health condition of the tissue of the living body and the second score value is a factor related to a second health condition of the tissue of the living body, wherein the first score value is a fibrosis score value and the second score value is an inflammation score value, and wherein the first score value and the second score value are determined using at least one of an age, abdominal circumference, or body mass index value of the living body. First, Wang is relied on as it teaches an analogous fibrosis detection apparatus and system to the instant application that inputs age, serum biochemical variables, and transient elastography imaging data into a classifier to output information related to hepatic fibrosis staging. Specifically, Wang teaches a “classifier used to perform hepatic fibrosis staging or inflammation diagnosis according to the age and serum biochemical variables received by the said input device; and an output device used to output the said hepatic fibrosis staging or inflammation diagnosis results of the said classifier” ([0006]). Further, in an embodiment “[a]s first and second score value, which as previously stated in paragraph [0006], may provide fibrosis or inflammation diagnosis. Thus fibrosis and inflammation diagnoses may represent the first and second factor related to a first and second health condition of the liver tissue. Additionally, the output of the voting machine 523 corresponds to a diagnostic result of a tissue in the living body. Further the input device 31 receives “age and serum bio-chemical variables, where the serum biochemical variables at least comprise blood platelet, hyaluronic acid (HA), serum direct bilirubin (DBIL), prothrombin time (PT), serum glutamic pyruvic transaminase (ALT; GPT) and serum glutamic oxaloacetic transaminase (AST; GOT)” ([0006]). Serum is extracted from blood samples, and thus represents a component of a blood sample of a living body.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of strain and shear wave elastography of Chang by incorporating the input and classifiers of Wang since combining elastography data with bio-chemical and other physiological information provides “a hepatic 
Finally, to address the distinction of the first, second, and third processors taught as above by the description of Chang and its modifications, one of ordinary skill would find it obvious to make separable the system components that correspond to the first, second, and third processors, as their integration or separation represents a design choice that produces the same outcome in the absence of showing any criticality or unexpected results. 
 
Regarding claim 5, Chang further teaches wherein the first processor performs strain elastography measurement based on displacement distribution of the tissue in the living body, as the elasticity measurement according to the first method, and performs shear wave elastography measurement based on a shear wave propagated through the tissue in the living body, as the elasticity measurement according to the second method. Chang teaches on page W348 that “after B-mode ultrasound, strain elastography images were acquired first, and then shear-wave elastography images were obtained by the same radiologist in the same imaging plane, without changing the position of the patient,” to meet the claim limitation that strain elastography is the first method and shear-wave elastography is the second method. Further, Chang describes strain elastography wherein “stress is applied by repeated manual compression of the transducer, and the amount of lesion deformation relative to the surrounding normal tissue is measured” in the second paragraph of the Introduction (pg. W347). This description is analogous to the claim language of the strain elastography measurement based on displacement of a tissue, since deformation – as it relates to strain – inherently includes the relative displacement of the compressed object. Further, Chang defines shear wave elastography as the “measurement of the 

With respect to claim 8, Chang teaches the ultrasonic diagnostic device according to claim 5, but does not teach wherein the fourth processor obtains the diagnostic result of the tissue in the living body based on a measurement result obtained from the tissue in the living body by the strain elastography measurement and a measurement result obtained from the tissue in the living body by the shear wave elastography measurement (bolded text not taught). Obtaining the measurement results by strain elastography and shear wave elastography measurement is disclosed in the final two paragraphs of the ‘Image Evaluation’ section on pages W348-W349. 
Lee, instead, teaches that “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10” ([0209]), which includes ultrasound image and data from “shear modulus image and the strain image” that were simultaneously displayed on a screen or superimposed on each other ([0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate strain and shear wave data to obtain a general diagnostic result in order to provide data from complementary elastography techniques to more accurately diagnose lesions in relevant tissue (Radiology Key).

Regarding claim 15, the modification of Chang teaches the ultrasonic diagnostic device according to claim 1, wherein the fourth process is further configured to reject the measurement value satisfying the rejection condition from a measurement set containing a plurality of measurement values as conveyed by paragraph [0053] of Zhao above for claim 1, whereby the duplication of the step to obtain a multiple measurement to make-up a set would have been obvious to one of ordinary skill in the art absent any details showing criticality or unexpected results. 

Claims 2, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Zhao, Tanigawa, Lee, and Wang as applied to parent claim 1, and further in view of Tabaru et al. (US 2013/0317361).
Regarding claim 2, the modification of Chang teaches the ultrasound diagnostic device according to claim 1, but does not teach that the third processor forms a reference marker corresponding to the first region of interest, together with the second marker, in the second display image, in the elasticity measurement according to the first method. 
Tabaru discloses an analogous ultrasound diagnostic apparatus and method with which elastic modulus can be measured based on computing strain and shear wave information. Tabaru specifically teaches a reference marker corresponding to the first region of interest, together with the second marker, in the second display image, in the elasticity measurement according to the first method in paragraphs [0012]: “The method includes the steps of computing strain information in a first region by radiating a first displacement detection beam and receiving the echo signal from the test body, displaying a strain image based on the computed strain information on the display unit, displacing a tissue of the test body by radiating a focused beam in the test body; radiating the second displacement detection beam and receiving the echo signal from the test body to detect a shear wave displacement generated by the focused beam, computing an elastic modulus in the second region included in the first region based on the shear wave displacement, and the computed elastic modulus is displayed on the display unit.” Under the broadest reasonable interpretation, the claim language is understood such that after the first method of performing and measuring strain elastography on a first marker – that may represent the entire first region of interest – in the first image is completed, the second method is necessarily started in order to display a second image based on a second marker – or second region of interest – dependent on the first region of interest, wherein the first region of interest is also displayed on the second image. In addition to the description in [0012], Fig. 2 and [0058] also disclose Region 1 (ROI_s) from the first region of the strain information wherein “at the end of computing the strain, the measurement position selecting unit 40 determines the position optimal for measuring the elastic modulus…designated as ROI_e or a second region (Region 2)” that “is small enough to be included in the region ROI_s or the first region (Region 1) where the strain is displayed.” Since the “computing of an elastic modulus in the second region included in the first region” is “based on the shear wave displacement” ([0012]), the ‘measurement position selecting unit 40’ determining the position optimal for measuring the elastic modulus (ROI_e) in [0058] teaches the display image forming unit forming a first reference marker together with a second marker in the second display according to the first method, not precluding the second method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang with the teaching of Tabaru in order to provide an ultrasonic diagnostic apparatus “with high accuracy and a method of hybrid type for displaying a combined image of the strain image generated based on the strain information and the elastic modulus derived from the shear wave generation” (Tabaru [0013]).  

claim 6, Chang teaches that the first processor performs strain elastography measurement based on displacement distribution of the tissue in the living body, as the elasticity measurement according to the first method, and performs shear wave elastography measurement based on a shear wave propagated through the tissue in the living body, as the elasticity measurement according to the second method as above for claim 5 on pages W347-W348. 

With regard to claim 9, the modification of Chang teaches the ultrasonic device according to claim 6 and a measurement result obtained from the tissue in the living body by the strain elastography measurement and a measurement result obtained from the tissue in the living body by the shear wave elastography measurement as above for claim 8 in the final two paragraphs of the ‘Image Evaluation’ section on pages W348-W349. However, Chang alone does not teach that the fourth processor obtains the diagnostic result of the tissue in the living body based on the strain and shear wave elastography measurement (bolded text not taught). 
Lee, instead, teaches that “the communication unit 300 may transmit and receive data related to diagnosis of the object 10, e.g., an ultrasound image, ultrasound data, and Doppler data of the object 10” ([0209]), which includes ultrasound image and data from “shear modulus image and the strain image” that were simultaneously displayed on a screen or superimposed on each other [0080]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the set-up of Chang with the system of Lee to incorporate data from strain and shear wave data to obtain a general diagnostic result in order to provide data from complementary elastography techniques to more accurately diagnose lesions in relevant tissue (Radiology Key).

Claims 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Zhao, Tanigawa, Lee, and Wang as applied to parent claim 1, and further in view of Henni et al. (US 2013/0174666).
With regard to claim 16, the modification of Chang teaches the ultrasonic diagnostic device according to claim 15, but does not explicitly teach wherein the fourth processor is further configured to calculate a percentage of the plurality of measurement values that have not been rejected, and compare the percentage to a threshold value to determine a reliability of the measurement set. However, as conveyed for claim 15 above, in the plurality of measurements obtained, the processor necessarily has the information on the number of measurements that both meet and do not meet a rejection condition relative to the total number of measurements obtained. 
Henni is relied on instead as it discloses a system for measuring the viscoelastic properties of samples using shear wave induced resonance, which shares a technical field with the instant application. Specifically, Henni teaches a quality control process evaluating the viscoelasticities of a plurality of manufactured samples, which are subsequently “statistically processed to evaluate the ratio or percentage of failed products or materials. If the failure ratio is higher than a fixed value (quality criteria fixed by the user), then the production batch is rejected, otherwise the production batch meets the industrial quality criteria and is qualified to be processed or commercialized” ([0116]). This processing approach obtains multiple measurements of viscoelastic properties from propagated shear waves in the samples, and results in the detection of the number of failed (i.e., rejected) measurements in the samples of a batch to evaluate whether the entire batch should be kept or discarded based on some threshold value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of Zhao in the modification of Chang with the ratio/percentage evaluation of rejected measurements of Henni in order to conduct quality control of the measurement parameters obtained for a measurement set. 

Regarding claim 17, the modification of Chang further teaches the ultrasonic diagnostic device according to claim 16, wherein the plurality of measurement values is a plurality of shear wave propagation velocities via paragraph [0053] of Zhao as previously conveyed for claim 1. 

With regard to claim 18, the modification of Chang teaches the ultrasonic diagnostic device according to claim 16, wherein the rejection condition is based on at least one of a magnitude of the measured value or a tissue status of the tissue of the living body by Zhao: “the shear wave speed of human liver (from normal to cirrhosis) should be in the range of 1-5 m/s. In this case, the lower and upper limit of shear wave speed can be set to 0.5 and 5 m/s” ([0054]). Thus, the frequency limits of Zhao may be based on the tissue status of the tissue  (i.e., liver condition from normal to cirrhosis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chang with shear wave speed limits of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US 2015/0148658) teaches methods for ascertaining at least one of liver fibrosis or cirrhosis in a subject, by optionally including data obtained from at least one blood laboratory test result and/or data from transient elastography.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/REMY C COOPER/            Examiner, Art Unit 3793                        

/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793